DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, 13, 15-17, 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (US 2012/0007556 A1).
	Regarding claims 1, 9, Matsui et al. discloses a method to monitor a battery, the method comprising: receiving a first impedance measurement from the battery in response to a first multi-frequency sweep (Par. [013], step S04, fig. 3); receiving a second impedance measurement from the battery in response to a second multi-frequency sweep (Par. [013], the second impedance at different frequency); and based on the first and second impedance measurements, determining an estimated capacity (Par. [006], [018].of the battery using a regression model (Par. [076]).  
	Regarding claim 16, pertinence to the discussion of claims 1 and 9 above, Matsui et al. discloses processor (Par. [012]),  and memory (Fig. 6).
	Regarding claims 2, 13, 17, Matsui et al. discloses the first impedance measurement is obtained from the battery at a first time associated with a charging cycle (the charge-discharge S03) and the second impedance measurement is obtained from the battery at a second time (At different sweeping frequency) associated with the charging cycle that is different from the first time. 
Regarding claims 4, 15, 19, Matsui et al. discloses the first and second impedance measurements are obtained during a steady state of the battery (Figs. 7-8, charging cycle from 0-1000 cycles, it is steady state).
Regarding claim 8, Matsui et al. discloses the first and second impedance measurements are taken at a first temperature and the estimated capacity is for a second temperature that is different from the first temperature (The limitation is true for any prior art of impedance including Matsui et al. since impedance of the battery affected by temperature).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 12, 14, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0007556 A1) in view of Gray et al. (US 2020/0379049 A1).
	Regarding claims 3, 14, 18, Matsui et al. discloses every subject matter recited in the claim but does not explicitly discloses charging the battery to full using a constant current prior to obtaining the first impedance measurement; and saturating charge of the battery using a constant voltage prior to obtaining the second impedance measurement.  
	Gray et al. discloses battery monitoring and characterization during charging and further discloses charging the battery to full using a constant current (Par. [287]) prior to obtaining the first impedance measurement; and saturating charge of the battery using a constant voltage prior to obtaining the second impedance measurement (Par. [287]).  
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the charging the battery to full using a constant current prior to obtaining the first impedance measurement; and saturating charge of the battery using a constant voltage prior to obtaining the second impedance measurement, as taught by Gray et al. into the system of Matsui et al. because using constant current and using saturating charge prior to obtain impedance is a matter of design choice that involves only routine experimental.
	Regarding claim 10, Matsui et al. does not explicitly discloses determining a shift in impedance between the first and second impedance measurements; and comparing the shift to an expected value for the shift.  
	Gray et al. discloses battery monitoring and characterization during charging and further discloses determining a shift (Pars. [149]-[150] change in impedance) in impedance between the first and second impedance measurements; and comparing the shift to an expected value for the shift (Pars. [159], [163]).  
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the determining a shift in impedance between the first and second impedance measurements; and comparing the shift to an expected value for the shift, as taught by Gray et al. into the system of Matsui et al. because it would be desirable to examine parameters affected by impedance changing.
	Regarding claim 12, Matsui et al. discloses the expected value for the shift is based on a model generated using another battery (Matsui’s par. [076]).  
Claim(s) 5-7, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0007556 A1) in view of Li et al. (US 2019/0207388 A1).
Regarding claims 5, 20, Matsui et al. does not explicitly discloses the regression model is a recurrent neural network model.  
Li et al. discloses electrical power transmission and distribution equipment event sequencing system and further discloses regression neutral network model (Li’s par. [081]).
Regarding claim 6,  Matsui et al. does not explicitly discloses the model is trained using impedance measurement of another battery.
Li et al. discloses electrical power transmission and distribution equipment event sequencing system and further discloses the model is trained using impedance measurement of another battery (Li’s par. [006]-[007]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the neutral network model as taught by Li et al. into the system of Matsui et al. because such a model and such trained involves only routine experimental.
Regarding claim 7, Matsui et al. discloses network based on calculated charge capacity per cycle is trained based on a calculated charge capacity per cycle of another battery (Matsui’s figs. 7-9) but does not explicitly discloses the neural network.  
Li et al. discloses electrical power transmission and distribution equipment event sequencing system and further discloses the model is trained based on a calculated 
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the neutral network model as taught by Li et al. into the system of Matsui et al. because such a model and such  trained involves only routine experimental.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0007556 A1) in view of Gray et al. (US 2020/0379049 A1) and further in view of Christophersen et al. (US 2011/0270559 A1)
Regarding claim 11, Matsui et al. and Gray et al. does not explicitly discloses 
the expected value for the shift is based on an age of the battery.  
	Christophersen et al. discusses in-situ real-time energy storage device impedance identification and further discloses the value for the shift is based on an age of the battery (Christophersen et al.’s par. [006]).
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the value for the shift is based on an age of the battery into the system of Matsui et al. and Gray et al. because Christophersen discloses that “as a battery ages the internal impedance generally tends to becomes larger”.  Impedance shifted is obviously based on an age of the battery.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
October 19, 2022